976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re : Joseph B. SHUMATE, JR., Debtor.Joseph B. SHUMATE, JR., Plaintiff-Appellant,v.SIGNET BANK;  NCNB CORPORATION, and subsidiaries;  John R.Patterson, Defendants-Appellees.
No. 91-1698
United States Court of Appeals,Fourth Circuit.
Submitted:  August 25, 1992Decided:  September 29, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-91-273-R, BK-84-549-7-RKR)
Joseph B. Shumate, Jr., Appellant Pro Se.  George Richard Pitts, Russell Ray Johnson, III, HUNTON & WILLIAMS, Richmond, Virginia;
James Fielding Douthat, Sr., WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia;  John R. Patterson, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph Shumate appeals from the district court's order affirming the bankruptcy court's order denying his motion for allowance of expenses incurred in pursuing a claim against one of his creditors.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. Patterson, Nos.  CA-91-273-R, BK84-549-7-RKR (W.D. Va.  Jul. 12, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED